O’Donnell, J.,
dissenting.
{¶ 16} The majority opinion neglects to mention that when Trooper Wenger reviewed the videotape at the conclusion of his shift in order to complete his written report, he did so not only at the Highway Patrol Post but also at his home. This is significant because Geeslin complains that Trooper Wenger lacked probable cause to effect a valid traffic stop, and the portion of that videotape that could either prove or refute his claim no longer exists because it has been erased.
{¶ 17} I concur with the analysis provided in the majority opinion regarding the application of Arizona v. Youngblood (1988), 488 U.S. 51, 109 S.Ct. 333, 102 L.Ed.2d 281, to the facts of this case. Upon review of the record, it is apparent that the trial court determined that because the state had destroyed evidence, the court would resolve the issue of whether the evidence on the missing tape was inculpatory or exculpatory in Geeslin’s favor. In my view, the issue is more refined than that. In accordance with Youngblood, the defendant bears the burden of demonstrating bad faith on the part of the police in destroying the potentially useful evidence. In the absence of such a showing, the failure to preserve potentially useful evidence does not constitute a denial of due process.
{¶ 18} Here, however, it is undisputed that Trooper Wenger reviewed his patrol car videotape at home after his shift ended and that subsequent to that viewing, it was discovered that the relevant portion of the tape had been destroyed. In my view, Trooper Wenger’s screening of the tape at his home presents an issue as to whether the tape was destroyed in bad faith. This fact was not mentioned in the trial court’s opinion, and thus I believe that the matter deserves further consideration by the trial court. Accordingly, I would reverse *257the judgment of the court of appeals and remand this cause to the trial court for a determination whether the videotape was destroyed in bad faith.
Andrew J. Hinders, Mercer County Prosecuting Attorney, and Matthew K. Fox, Assistant Prosecuting Attorney, for appellee.
James A. Tesno, for appellant.
Pfeifer, J., concurs in the foregoing opinion.